Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al., USPGPUB 2016/0142750 (hereinafter “Huber”).  

Regarding claim 1, Huber discloses a transmission apparatus that transmits media data to a reception apparatus (Figs. 1A, 13B and C), comprising:
one or more processors (Figs. 13B and C, 1360, 1372); and 
one or more memories, which stores one or more computer-readable instructions that cause, when executed by the one or more processors (1370, 1373; ¶¶ [147]-[151]), the transmission apparatus to:
generate segments each corresponding to a predetermined time length portion of the media data, the segments including a first segment including predetermined reference data serving as a reference for play of the media data, and a second segment not including the predetermined reference data (I, P, B frame segments as described in ¶¶ [4]-[6]); and
transmit the generated segment to the reception apparatus in response to a request for a segment from the reception apparatus (As detailed in Fig. 2, and described with respect to Fig. 4B),
wherein in the transmission, based on that the segment requested by the reception apparatus is the second segment (e.g. 4B, 410, where the transmission frame point received/ requested by the receiver is at segment/ frame B –second segment-), the second segment is changed to the first segment and transmitted to the reception apparatus (B is changed to I as in Fig. 4B, 410-440; ¶¶ [77]-[83]).
Regarding claim 2, Huber discloses wherein
the predetermined reference data is data obtained by encoding, without using the reference, a portion of the media data of a predetermined time length corresponding to the first segment (Fig. 4B, 420), and 
in the transmission, the second segment is changed to the first segment by encoding, without using the reference, a portion included in the predetermined time length portion of the media data corresponding to the 
Regarding claim 3, Huber discloses wherein
the predetermined reference data is data obtained by encoding, without using the reference, a portion of the media data of the predetermined time length corresponding to the first segment (¶ [82]),
in the generation, when the second segment is generated, predetermined data encoded without using the reference is generated in advance (Fig. 4B, 440) for a portion included in the predetermined time length portion of the media data corresponding to the second segment (¶ [82]), and
in the transmission, the second segment is changed to the first segment by replacing the portion of the second segment with the predetermined data generated in advance (¶ [82]).
Regarding claim 4, Huber discloses wherein
the reception apparatus requests the segment based on a playlist including the media data (playlist/ manifest file per ¶ [10]), and
in the generation, the predetermined data is generated when the second segment is generated only for a predetermined period after the playlist is distributed to the reception apparatus (The processing of streams 410-440, as shown in Fig. 4B are after receipt of the manifest file in the reception device per 
Regarding claim 5, Huber discloses wherein the playlist is a playlist of MPEG (Moving Picture Experts Group)-DASH (Dynamic Adaptive Streaming over Http). (¶¶ [3], [8], [10], [12], [82]). Note to Applicant: Dynamic Adaptive Streaming over HTTP (DASH), also known as MPEG-DASH, is an adaptive bitrate streaming technique that enables high quality streaming of media content over the Internet delivered from conventional HTTP web servers. DASH is codec-agnostic, which means it can use content encoded with any coding format, such as H.265, H.264, VP9, etc.
Regarding claim 6, Huber discloses wherein in the transmission, if a segment is requested by the reception apparatus to which the predetermined reference data has been transmitted or if a segment requested by the reception apparatus to which the predetermined reference data has not been transmitted is the first segment, the change is not performed (Fig. 4B, 400. ¶ [78]).
Regarding claim 8, Huber discloses wherein the predetermined reference data is an I-Frame of an H.264 standard. (¶¶ [3], [8], [10], [12], [82]). Note to Applicant: Dynamic Adaptive Streaming over HTTP (DASH), also known as MPEG-DASH
Regarding claim 9, Huber discloses wherein in the transmission, if the second segment is changed to the first segment, a segment with lower image quality than the first segment that is not the first segment changed from the second segment is transmitted as the changed segment (¶ [10], the receiver, based on transmitted manifest file determines the bit rate/ available bandwidth and subscribes to the stream providing quality appropriate for the transmission/ reception).
The transmission method of claim 10 recites similar features as the apparatus of claim 1, effectuating the same, therefore, is rejected by the same analysis.

The computer program product of claim 11 recites similar features as the method of claim 1, effectuated by the same, therefore, is rejected by the same analysis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huber, in view of Ferguson, USPGPUB 2011/0161517 (hereinafter “Ferguson”).

Regarding claim 7, Huber is not explicit in wherein in the transmission, even if a segment requested by the reception apparatus to which the predetermined reference data has not been transmitted is the second segment, if any one of a predetermined number of segments succeeding the requested segment is to be the first segment, the change is not performed, and the first segment is transmitted as the requested segment to the reception apparatus.
However, Ferguson discloses a method and system for transmission/ reception frames (I, P frames (¶¶ [3], [15]-[21]) wherein in the transmission, even if a segment requested by the reception apparatus to which the predetermined reference data has not been transmitted is the second segment, if any one of a predetermined number of segments succeeding the requested segment is to be the first segment, the change is not performed, and the first segment is transmitted as the requested segment to the reception apparatus (Figs. 4, 5, ¶¶ [17]-[22]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Huber with 

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Kurauchi, USPGPUB 2004/0073936, discloses (Fig. 2) when transmission of on-demand video data interrupts transmission of broadcast video data from a distribution server 17 to a user terminal 18, the distribution server 17 transmits substitute I frame data to the terminal 18 after on-demand video data transmission in complete and before resuming broadcast video data transmission. The user terminal 18 decodes and displays the substitute I frame data, and then uses the decoded substitute I frame data as a reference frame to decode and display the first several frames of broadcast video data received directly after resumption of transmission (¶¶ [17], [51]).

Lundberg, USPGPUB 2015/0156511, discloses a stream of video content may be encoded to generate compressed video data that includes an intra-frame and a plurality of corresponding inter-frames. The compressed video data may be stored within a buffer, and when the amount of data in the buffer exceeds a threshold value, a virtual 

Kokasaka et al., USPGPUB 2016/0065994, discloses a system and method for distribution of MPEG-DASH stream where  FIG. 13 illustrates a switch over according to an exemplary embodiment. In FIG. 13, a switch over 1315 of the replacement program to the original program stream occurs. FIG. 13 shows that the replacement program stream 1360 ends with black video frames that are used as padding 1370 to enable a switch over 1315 to the original program stream 1310 without video disturbance. The switch over occurs in the original program 1310 at the start of the I frame labeled as "T7_A". The switch over for the replacement program stream 1360 can occur at the end of P frames labeled "T7_B" or "T4_B," or I frame "T1_B". The data for the original program stream 1310 may be held in a data buffer such that play out can be shifted backwards by one frame 1320 so that the start of I frame "T7_A" is aligned with the end of P frame "T7_B." Alternatively, the original program stream play out 1310 can be shifted forwarded two frames 1340 so that the start of I frame "T7_A" is aligned with the end of P frame "T4_B." Another option is that the original program stream play out 1310 can be shifted forwarded five frames 1350 so that the start of I frame "T7_A" is aligned with the end of I frame "T1_B." Choice of switch over shift 1320, 1340 and 1350 may be made based on the available buffer space available for the original program stream 1310 and the minimum number of black frames presented at the end of the replacement program stream 1360. (¶ [63])

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421